Exhibit 10.5

AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT

OF

STORAGE LENDERS LLC

 

This amendment (the “Amendment”) is made effective as of March 28, 2019, to the
Limited Liability Company Agreement of Storage Lenders LLC, a Delaware limited
liability company (the “Venture”), dated as of March 7, 2016 (the “Venture
Agreement”), by and between Jernigan Capital Operating Company, LLC, a Delaware
limited liability company, as a member and the initial managing member of the
Venture (“Jernigan”), and  HVP III Storage Lenders Investor, LLC, a Delaware
limited liability company and member of the Venture (“Investor” and, together
with Jernigan, the “Members”).  Each initially-capitalized term that is not
otherwise defined herein shall have the definition provided for such term in the
Venture Agreement.

 

WHEREAS, the Members anticipate that certain Approved Loans may require funding
subsequent to March 31, 2019 and desire to amend the Venture Agreement to permit
such funding.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1)



Funding of Approved Loans.  Section 3.2(b) of the Venture Agreement is hereby
amended and restated in its entirety as follows:

“All Approved Loans must be fully funded by September 30, 2020.”

2)



No Other Amendments.  Except as expressly provided in this Amendment, each of
the terms and provisions of the Venture Agreement shall remain in full force and
effect in accordance with its terms.  The amendments set forth herein are
limited precisely as written and shall not be deemed to be an amendment or
waiver to any other term, condition or provision of the Venture Agreement.  This
Amendment is incorporated into and deemed part of the Venture Agreement as of
the date hereof, and any reference to the Venture Agreement (including any
reference to “hereof,” “herein,” “hereunder” and words or expressions of similar
import) shall refer to the Venture Agreement as amended by this Amendment.

 

3)



Miscellaneous.  This Amendment constitutes the entire agreement concerning the
subject matter hereof, and it supersedes any prior or contemporaneous
representations, statements, understandings or agreements concerning the subject
matter of this Amendment.  The Venture Agreement may be amended only by a
written agreement signed by the parties.  This Amendment shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. 

 

4)



Governing Law.  This Amendment and the application or interpretation hereof
shall be governed exclusively by, and construed exclusively in accordance with,
the laws of the State of Delaware, and specifically the Delaware Limited
Liability Company Act, without regard to principles of conflicts of laws.

 

5)



Counterparts.  This Amendment may be executed in counterparts (including by
means of electronic transmission of a “.pdf” or similar file), each of which
shall be deemed to be an original and shall be binding upon the Member who
executed the same, but all of such counterparts together shall constitute one
and the same agreement. 

 

6)



Severability.  In the event one or more of the provisions of this Amendment
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Amendment, and this Amendment shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

 

 

The remainder of this page is intentionally left blank.





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized representatives as of the date first above written.

 

 

HVP III STORAGE LENDERS INVESTOR, LLC,  
a Delaware limited liability company

 

By: /s/ THOMAS P. KELLY        

     Name: Thomas P. Kelly

Title: Senior Vice President

 

 

JERNIGAN CAPITAL OPERATING COMPANY, LLC, 

a Delaware limited liability company

 

 

By:/s/ JONATHAN L. PERRY    

     Name: Jonathan L. Perry

Title: President/CIO

 

 

 

-2-

--------------------------------------------------------------------------------